IN THE COURT OF APPEALS OF IOWA

                                    No. 19-0071
                                Filed March 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JENNA LEA DEBROWER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Poweshiek County, Rose Anne

Mefford, District Associate Judge.



      Jenna Lea DeBrower appeals her convictions for possession of alprazolam,

possession of methamphetamine, operating while intoxicated, and possession of

prescription drugs without a prescription. AFFIRMED.



      Fred Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., Greer, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2020).
                                        2


CARR, Senior Judge.

       On appeal from her convictions for possession of alprazolam, possession

of methamphetamine, operating while intoxicated, and possession of prescription

drugs without a prescription, Jenna Lea DeBrower challenges the denial of her

motions to suppress evidence she claims the State obtained in violation of her

constitutional rights.

       DeBrower’s convictions stem from events at a Grinnell gas station, where

her odd behavior while trying to pump gas caught the attention of another customer

and the gas station clerk. DeBrower then slumped over unconscious in her vehicle

for a time. When she regained consciousness, she slurred her speech, had trouble

keeping her eyes open, and swayed while walking. Concerned that DeBrower was

under the influence of alcohol or drugs, the customer called 911. The officers who

responded found DeBrower groggy, lethargic, confused, and unable to answer

questions with clarity. When asked if she would share the contents of a Crown

Royal bag that was visible in her vehicle, DeBrower held the bag upside down in

a manner that suggested she was trying to conceal some of its contents. But when

a towel with burn marks consistent with drug use fell out of the bag, the officers

suspected the bag contained contraband. DeBrower admitted she had a drug

pipe, and they arrested her for possession of drug paraphernalia. A search led to

the discovery of two rocks of methamphetamine inside the Crown Royal bag, as

well as twelve alprazolam pills and three hydromorphone pills inside her vehicle.

       DeBrower filed two motions to suppress evidence, which the trial court

denied. On appeal, she claims the court erred in denying her motions to suppress

because (1) the inventory search of her vehicle was improper; (2) the police seized
                                         3


her without probable cause to believe a crime had been committed; and (3) she

did not voluntarily admit possession of a drug pipe. We review rulings on motions

to suppress de novo. See State v. Fogg, 936 N.W.2d 664, 667 (Iowa 2019). In

doing so, we review the entire record and make an independent evaluation based

on the unique circumstances of the case. See id.

       We reject DeBrower’s claim that the search of her vehicle was an improper

search under State v. Ingram, 914 N.W.2d 794 (Iowa 2018). The supreme court

in Ingram determined that law enforcement violated the defendant’s constitutional

rights by searching a closed cloth bag without a warrant. 914 N.W.2d at 820. But

Ingram involved warrantless inventory searches. Id. The search of DeBrower’s

vehicle was not part of a vehicle inventory but was based on the officer’s

reasonable belief that the vehicle contained contraband. Because the search fell

under the automobile exception to the warrant requirement, the trial court properly

denied DeBrower’s motion to suppress. See State v. Storm, 898 N.W.2d 140, 145

(Iowa 2017) (noting the “‘specifically established and well-delineated’ exception to

the warrant requirement for searches of automobiles and their contents” when

there is probable cause to believe the vehicle contains contraband (citation

omitted)).

       We find no merit in DeBrower’s contention that the officers lacked probable

cause to believe she had committed a crime. “The standard for probable cause is

whether a person of reasonable prudence would believe a crime has been

committed or that evidence of a crime might be located in the particular area to be

searched.” State v. Naujoks, 637 N.W.2d 101, 108 (Iowa 2001). DeBrower claims

the evidence showed she was dehydrated rather than under the influence of a
                                         4


controlled substance. We disagree. DeBrower told the officers she had nothing

to eat or drink while working in a shed during the heat of the day, and as a result,

they called an ambulance to check DeBrower for dehydration. But although the

ambulance crew informed the officers that her symptoms fit with dehydration, they

did not opine that DeBrower suffered from dehydration, nor did they treat her for

dehydration. DeBrower’s symptoms tracked both those of a dehydrated person

and someone under the influence of a controlled substance. Both the store clerk—

who had EMT training—and the customer believed DeBrower was under the

influence, and the officers observed behavior consistent with drug use. Coupled

with the towel with burn marks, DeBrower’s evasive actions, and her admission

that she had a drug pipe, there was probable cause to support the arrest and

search.

       Finally, DeBrower contends that her statement about the drug pipe was

involuntary because the officers did not first inform her of her rights under Miranda

v. Arizona, 834 U.S. 436, 479 (1966). But a person must be in custody before

Miranda warnings apply. See State v. Tyler, 867 N.W.2d 136, 171 (Iowa 2015). A

person is in custody once law enforcement limits that person’s “freedom of action”

to a “degree associated with formal arrest.”      Id.   In determining custody, we

consider the factors enumerated in State v. Countryman, 572 N.W.2d 553, 558

(Iowa 1997), which include “(1) the language used to summon the individual; (2)

the purpose, place, and manner of interrogation; (3) the extent to which the

defendant is confronted with evidence of her guilt; and (4) whether the defendant

is free to leave the place of questioning.” These factors preponderate against a
                                     5


finding DeBrower was in custody. The officers did not have to give DeBrower

Miranda warnings.

      We affirm DeBrower’s convictions.

      AFFIRMED.